COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Daryl Lee Saveedra v. The State of Texas

Appellate case number:    01-17-00295-CR

Trial court case number: 76576-CR

Trial court:              412th District Court, Brazoria County, Texas

Date motion filed:        August 8, 2018

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Caughey.

Date: August 30, 2018